DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation – 35 USC § 112
02.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an interface, a viewer, and a rules module, in claim 12, and subsequently in dependent claims 13 – 19.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The specification provides the required material, structure, or acts for the listed components as follows.  The structure for the interface is disclosed in paragraph [0065], which recites a hardware interface to access documents.  The structure for the viewer is disclosed in paragraph [0065], which recites a microprocessor or ASIC to view documents are receive user input.  The structure for the rules module is disclosed in paragraph [0062], which recites a plurality of microprocessors executing firmware to apply attribute-based rules to the components.

Examiner’s Amendment
03.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The instant Claims have been amended as follows:

Claim 1 (Currently Amended) A computer-implemented method of managing a large capital project, the method comprising:
	obtaining access to a plurality of 2D capital project documents (“2D documents”) that were produced using project data generated by a 3D design program used for the capital project, the 2D documents being stored in a digital storage device and representing a physical aspect of the capital project, the plurality of 2D documents logically related through a hierarchy that at least in part is defined by a plurality of attribute based rules;
	accessing a given 2D document of the plurality of 2D documents, the given 2D document being in a given hierarchical level;
	receiving, from a user from within the given 2D document selection of a component of the given 2D document (“selected component”), the selected component representing an object from the capital project, and having a given attribute:
	applying at least one of the attribute-based rules to the given attribute of the given 2D document selected component:
	determining, as a function of applying the at least one attribute-based rule, which different 2D document in the plurality of 2D documents in another hierarchical level to access; and
	accessing the different 2D document as a function of the application of the at least one  attribute-based rule to the given attribute of the selected component.

Reasons For Allowance
04.	Claims 1 – 27 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific managing of documents for large-scale capital projects taught by the Applicant.  The Examiner finds no single prior art reference teaching of accessing a plurality of 2D capital project documents that were produced using a 3D design program, such that the documents are related through a hierarchy, receiving user input for an selected components of the document which represents an object having an attribute, and applying attributed-based rules to determine a different document in a different hierarchical level to access., as recited in independent claims 1, 12, and 20.  A thorough search of the prior art reveals the primary references Knapp et al. (US Patent 8.090,736) and Look et al. (US PGPub 2004/0225968), which was previously used to reject the claims.  Knapp discloses a similar method in that documents are stored in a hierarchy, whereby documents are linked to other documents, and that the documents contain properties/attributes.  However, Knapp does not disclose that the documents are for a capital project and generated from a 3D design program.  Look discloses a similar method in that documents are from a 3D design model and be for a project.  However, Look does not disclose that a user can select a components of a document, which represents an object having an attribute, in order to obtain a document at another level in the hierarchy.  Therefore the Examiner believes that the independent claims, as amended, stand in condition for allowance over the cited prior art.  Dependent claims 2 – 11, 13 – 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
05.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Joshi, Dinesh Govind et al.		US PGPub	2013/0047135
b) Gile, Kimilee S. et al.			US PGPub	2009/0150774

06.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

February 13, 2021